Title: To James Madison from Thomas T. Davis, 21 December 1805 (Abstract)
From: Davis, Thomas T.
To: Madison, James


          § From Thomas T. Davis. 21 December 1805, Jeffersonville, Indiana Territory. “In the news Papers in this Quarter I see a number of Accusations published against Govenor Harrison; which are said to be laid before the President by you. To One of those Charges I find myself named as a Witness: If such facts exist I declare my total Ignorance of them. Though I do not pretend to defend all the charges: Some may be True: But if they are, they are unknown to me;
          “And if the charges alluded to are laid before the President, I wish this Letter to be laid before him also.”
        